DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the claims introduce new matter.  As currently written, claims 19 and 12 depend on independent claims 1 and 12, respectively. In the the vehicle” is interpreted to be the own vehicle, in accordance with the specification. Therefore, claims 19 and 20 claim interpolating a portion that is covered by the own vehicle.  The specification, on the other hand, only describes the situation in which an outside front vehicle is covering the lane lines (see, for example, Fig. 5B, Fig 8C, and [0107]-[0109]).  The Examiner recommends clarifying amendments including specifying that a front vehicle is the vehicle covering the lane lines.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 7, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kindo et al. (US 2010/0268452 A1, hereinafter Kindo) in view of Yang (US 2018/0046867 A1), and further in view of Hack et al. (US 2018/0040676 A1).

Regarding claim 1, Kindo teaches:
A method for displaying lane information (see at least Fig. 5, disclosing a method), comprising:
acquiring an image photographed while a vehicle is driving (see at least [0069], disclosing an image pickup section that obtains photographed images of the view ahead of a vehicle);
dividing the acquired image into a plurality of areas according to a distance from the vehicle (see at least [0117], [0124-0125], disclosing partitioning the image into multiple areas based on distances);
detecting lane display lines in the divided areas (see at least [0085], disclosing image processing that detects road white lines, i.e. lane display lines);…
…and displaying the (see at least [0089-0090], disclosing displaying road guidance images to a driver),
wherein each of the plurality of areas has a different resolution determined according to the distance from the vehicle (see at least [0117]; [0124]-[0125] and Fig. 16, disclosing , and
Kindo does not explicitly teach:
curve-fitting the detected lane display lines to a continuous curve;
	wherein an area with a longer distance from the vehicle is set to have a resolution with a larger pixel than an area with a shorter distance from the vehicle.
However, in the same field of endeavor, image processing for vehicles, Yang teaches:
curve-fitting the detected lane display lines to a continuous curve (see at least Fig. 8; [0063-0064], disclosing fitted curves 831-833, i.e. the display lines (e.g. 521 and 522) are curve-fitted);
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the detected display lines of Kindo to incorporate curve-fitting, as taught by Yang, and therefore display the curve-fitted curves.  One would have been motivated to make this modification in order to provide meaningful and consistent lane information for driving safety and navigation purposes, as taught by Yang in [0001].
Furthermore, in the same field of endeavor, image processing, Hack teaches:
wherein an area with a longer distance from the vehicle is set to have a resolution with a larger pixel than an area with a shorter distance from the vehicle (see at least [0020]; Fig. 4C and Fig. 4D, disclosing a varying pixel size for an image. “In one embodiment, a pixel resolution in the central region is at least 1,500 dpi. In one embodiment, the pixels in the central region are smaller than the pixels in the periphery region.” In this case the peripheral region located above the center region is a region with a farther distance).


Regarding claim 7, the combination of Kindo, Yang and Hack teaches:
The method of claim 1, wherein in the displaying, a driving route of the vehicle is displayed on the curve-fitted curve (Kindo: see at least [0027], [0160]; Fig. 24, disclosing displaying a route guidance object indicating a route on the photographed image).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the detected display lines of Kindo to incorporate curve-fitting, as taught by Yang, and therefore display the curve-fitted curves.  One would have been motivated to make this modification in order to provide meaningful and consistent lane information for driving safety and navigation purposes, as taught by Yang in [0001].

Regarding claim 12, Kindo teaches:
 An electronic device (see at least Fig. 1, disclosing a navigation device), comprising: 
a processor configured to acquire an image photographed while a vehicle is driving (see at least Fig. 1, element 101, disclosing an image pickup section);
the processor configured to divide the acquired image into a plurality of areas according to a distance from the vehicle (see at least Fig. 1, element 107, disclosing an image processing ;
 the processor configured to detect lane display lines in the divided image (see at least Fig. 1, element 107, disclosing an image processing section; [0085], disclosing image processing that detects road white lines, i.e. lane display lines); 
and a display configured to display the curve-fitted curve on a predetermined user interface (see at least Fig. 1, element 112, disclosing a display section;  [0089-0090], disclosing displaying road guidance images to a driver),
wherein each of the plurality of areas has a different resolution determined according to the distance from the vehicle (see at least [0117]; [0124]-[0125] and Fig. 16, disclosing partitioning the image into various sections with different sizes (i.e. resolutions) according to the distance from the vehicle), and
Kindo does not explicitly teach:
the processor configured to curve-fit the detected lane display lines to a continuous curve;
wherein an area with a longer distance from the vehicle is set to have a resolution with a larger pixel than an area with a shorter distance from the vehicle
However, in the same field of endeavor, image processing for vehicles, Yang teaches:
the processor configured to curve-fit the detected lane display lines to a continuous curve (see at least Fig. 2, element 230, disclosing a lane extender; Fig. 8; [0063-0064], disclosing fitted curves 831-833, i.e. the display lines (e.g. 521 and 522) are curve-fitted);
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the detected display lines of Kindo to incorporate 
Furthermore, in the same field of endeavor, image processing, Hack teaches:
wherein an area with a longer distance from the vehicle is set to have a resolution with a larger pixel than an area with a shorter distance from the vehicle (see at least [0020]; Fig. 4C and Fig. 4D, disclosing a varying pixel size for an image. “In one embodiment, a pixel resolution in the central region is at least 1,500 dpi. In one embodiment, the pixels in the central region are smaller than the pixels in the periphery region.” In this case the peripheral region located above the center region is a region with a farther distance).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the plurality of areas of Kindo to incorporate areas with larger pixel sizes in areas farther from a vehicle, as taught by Hack.  One would have been motivated to make this modification in order to provide only any area of focus with a smaller pixel size, as a smaller pixel size requires higher computational costs.  

Regarding claim 18, the claim recites analogous language to claim 7 above, and is therefore rejected under the same premise.

Claims 2-4, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kindo in view of Yang, in view of Hack, and further in view of Hoki (US 2009/0262188 A1).

Regarding claim 2, the combination of Kindo, Yang and Hack teaches:
The method of claim 1, wherein in the dividing, when there is no front vehicle in the image, the image is divided according to a predetermined distance (Kindo: see at least [0124-0125], disclosing each of the areas are divided to cover certain ranges in front of the vehicle (e.g. WR1 and WL1 cover the range 0-16m, i.e. a predetermined range).  The Examiner is interpreting “front vehicle” to mean a vehicle directly in front of and in the same lane as the host vehicle), and…

The combination does not explicitly teach:
when the front vehicle exists in the image the image is divided according to the distance to the front vehicle.
	However, in the same field of endeavor, image processing for vehicles, Hoki teaches:
when the front vehicle exists in the image the image is divided according to the distance to the front vehicle (see at least Abstract, Figs. 5A and 5B; [0053]-[0057], disclosing dividing the image according to the distance to a front vehicle).
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified Kindo to incorporate the teachings of Hoki.  One would have been motivated to make this modification in order to determine and use an optimum size and position for a processing area, as taught by Hoki in at least [0040], thus increasing efficiency. 

Regarding claim 3, the combination of Kindo, Yang, Hack and Hoki teaches:
The method of claim 2, wherein in the dividing, a lower area of the acquired image is divided into at least two areas based on a vanishing point in the image or the front vehicle , and an area closer to the front vehicle among the at least two areas is generated as a first partial image (Kindo: see at least Fig. 16, areas WR1 and WL1), and in the detecting, the lane display line is detected in the first partial image (Kindo: see at least [0124] and [0128], disclosing performing the line detection).

Regarding claim 4, the combination of Kindo, Yang, Hack and Hoki teaches:
The method of claim 3, wherein in the dividing, a second partial image including an area farther than the first partial image is generated (Kindo: see at least Fig. 16, areas WR2 and WL2), and in the detecting, the lane display line is detected in the second partial image (see at least [0124] and [0128], disclosing performing the line detection).

Regarding claim 13, the claim recites analogous language to claim 2 above, and is therefore rejected under the same premise.

Regarding claim 14, the claim recites analogous language to claim 3 above, and is therefore rejected under the same premise.

Regarding claim 15, the claim recites analogous language to claim 4 above, and is therefore rejected under the same premise.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kindo in view of Yang, in view of Hack and further in view of Kang et al. (US 2018/0247138, hereinafter Kang).

Regarding claim 5, the combination of Kindo, Yang, and Hack teaches:
The method of claim 1, wherein… a lane of a road on which there is no driving vehicle is detected (Kindo: see at least Fig. 12; [0112], disclosing lane detection and route guidance on a lane with no other vehicles).
The combination does not teach:
wherein in the detecting, it is determined whether there is a driving vehicle in the divided image, and
However, in the same field of endeavor, vehicle image processing, Kang teaches:
wherein in the detecting, it is determined whether there is a driving vehicle (see at least Figs. 8-9; [0105-0106], disclosing classifying objects, i.e. driving vehicles, based on a lane from a detected image)
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the detecting to incorporate determining if there is another vehicle in the detected image, as taught by Kang.  One would have been motivated to make this modification in order to create a virtual lane boundary in the event that a detected lane is covered by congested traffic, as taught by Kang in at least [0097], thereby increasing efficiency.

claim 16, the claim recites analogous language to claim 5 above, and is therefore rejected under the same premise.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kindo in view of Yang in view of Kang, in view of Hack and further in view of Wang et al. (US 2019/0061752, hereinafter Wang).

Regarding claim 6, the combination of Kindo, Yang, Hack and Kang teaches:
The method of claim 5, wherein in the curve-fitting, the detected lane display lines are curve-fitted according to the detected lane display line (Yang: see at least Fig. 8; [0063-0064], disclosing fitted curves 831-833, i.e. the display lines (e.g. 521 and 522) are curve-fitted according to detected lines 521 and 522)…
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the detected display lines of Kindo to incorporate curve-fitting, as taught by Yang.  One would have been motivated to make this modification in order to provide meaningful and consistent lane information for driving safety and navigation purposes, as taught by Yang in [0001].
	The combination does not teach:
and whether there is the driving vehicle.
However, in the same field of endeavor, vehicle control and image processing, Wang teaches:
and whether there is the driving vehicle (see at least Fig. 6; [0064], disclosing adjusting a fitted curve based on the presence of another vehicle).


Regarding claim 17, the claim recites analogous language to claim 6 above, and is therefore rejected under the same premise.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kindo in view of Yang, in view of Hack and further in view of Su et al. (US 2018/0362083, hereinafter Su).

Regarding claim 8, Kindo teaches:
A method guiding a lane departure (see at least Fig. 5, disclosing a method), comprising: 
acquiring an image photographed while a vehicle is driving (see at least [0069], disclosing an image pickup section that obtains photographed images of the view ahead of a vehicle);
dividing the acquired image into a plurality of areas according to a distance from the vehicle to detect lane display lines in the divided areas; (see at least [0117], [0124-0125], disclosing partitioning the image into multiple areas based on distances)
 recognizing a lane of a road on which the vehicle is driving (see at least [0154], disclosing displaying a route guidance object on a currently traveling lane, i.e. at least recognizing the lane the vehicle is traveling)…
wherein each of the plurality of areas has a different resolution determined according to the distance from the vehicle (see at least [0117]; [0124]-[0125] and Fig. 16, disclosing partitioning the image into various sections with different sizes (i.e. resolutions) according to the distance from the vehicle), and
Kindo does not teach:
…by curve-fitting the detected lane display lines to a continuous curve;
and determining whether the vehicle is out of the lane according to the recognized lane of the road 
wherein an area with a longer distance from the vehicle is set to have a resolution with a larger pixel than an area with a shorter distance from the vehicle.
However, in the same field of endeavor, image processing for vehicles, Yang teaches:
curve-fitting the detected lane display lines to a continuous curve (see at least Fig. 8; [0063-0064], disclosing fitted curves 831-833, i.e. the display lines (e.g. 521 and 522) are curve-fitted);
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the detected display lines of Kindo to incorporate curve-fitting, as taught by Yang, and therefore display the curve-fitted curves.  One would have been motivated to make this modification in order to provide meaningful and consistent lane information for driving safety and navigation purposes, as taught by Yang in [0001].
Furthermore, in the same field of endeavor, image processing, Hack teaches:
wherein an area with a longer distance from the vehicle is set to have a resolution with a larger pixel than an area with a shorter distance from the vehicle (see at least [0020]; Fig. 4C and Fig. 4D, disclosing a varying pixel size for an image. “In one embodiment, a pixel resolution .
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the plurality of areas of Kindo to incorporate areas with larger pixel sizes in areas farther from a vehicle, as taught by Hack.  One would have been motivated to make this modification in order to provide only any area of focus with a smaller pixel size, as a smaller pixel size requires higher computational costs.  
Furthermore, in the same field of endeavor, vehicle control, Su teaches:
and determining whether the vehicle is out of the lane according to the recognized lane of the road (see at least Fig. 2, element 100; [0021], disclosing determining whether or not the vehicle is crossing the lane marking, i.e. going out of the lane).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the method of Kindo to incorporate determining if a vehicle is out of lane, as taught by Su.  One would have been motivated to make this modification in order to warn the driver, thus increasing safety, as taught by Su in at least [0003-0004].

Regarding claim 9, the combination of Kindo, Yang, Hack and Su teaches:
The method of claim 8; further comprising: displaying the curve-fitted curve on a predetermined user interface (Yang: see at least [0066], disclosing displaying the fitted curves on a display).


Regarding claim 10, the combination of Kindo, Yang, Hack and Su teaches:
The method of claim 9, wherein in the displaying, the lane departure determined is displayed on the user interface (Su: see at least [0023], disclosing showing the lane deviation warning on a warning device).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the method of Kindo to incorporate determining if a vehicle is out of lane, as taught by Su, and therefore display a warning.  One would have been motivated to make this modification in order to warn the driver, thus increasing safety, as taught by Su in at least [0003-0004].

Regarding claim 11, the combination of Kindo, Yang, Hack and Su teaches:
The method of claim 9, wherein in the determining, a threshold value for determining whether the vehicle is out of the lane is controlled in consideration of a curve cutting behavior of a driver (Su: see at least [0022], disclosing a threshold value determination computing displacement of the vehicle in a lane, i.e. for determining the vehicle is out of lane.  This determination is made based on a determination if the displacement is due to a conscious decision from the driver, i.e. a curve cutting behavior).
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See PTO-892

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF BURKE can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664